42 F.3d 1384
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Edwin SANCHEZ, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.Rafael SANCHEZ, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
Nos. 93-2156, 93-2157.
United States Court of Appeals,First Circuit.
Nov. 29, 1994.

APPEALS FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Douglas P. Woodlock, U.S. District Judge ]
Edwin Sanchez on brief pro se.
Cheryl J. Sturm on brief for appellant Rafael Sanchez.
Donald K. Stern, United States Attorney, and Heidi E. Brieger, Assistant United States Attorney, on brief for appellee.
D.Mass.
Before Torruella, Chief Judge, Selya and Stahl, Circuit Judges.
Per Curiam.


1
The district court's denial of the motions to vacate sentence under 28 U.S.C. Sec. 2255 filed by appellants Edwin and Rafael Sanchez is affirmed for the reasons stated in the district court's September 14, 1993 memorandum and order.